DETAILED ACTION
This office action is responsive to the amendment and Request for Continued Examination filed October 26, 2022. By that amendment, claims 1 and 10 were amended and claims 2 and 11 were canceled. Claims 1, 3-10, and 12-18 stand pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2022, has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10, and 12-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly presented rejection was necessitated by the amendment to the claims of October 26, 2022. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3-6, 9, 10, 12-15 and 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Borges (US 3,604,414).
Regarding claims 1, 9, 10 and 18, Borges teaches a bone plate as best seen at fig. 5 capable of use as an anterior cervical plating system.  The plate includes: 
a first plate 10 having upper and lower faces (up and down in fig.5) and at least one first vertebral anchoring point 20 extending through the first plate 10 and configured such that a first vertebral anchoring mechanism 24 may pass there through and attach the first cervical plate 10 to a first vertebral body, wherein the first plate 10 is capable of stabilizing at least one level of the spine; 
a second cervical plate 16 having upper and lower faces (up and down in fig. 5), at least one second vertebral anchoring point 38 extending through the second plate 16 and configured such that a second vertebral anchoring mechanism 40 may pass there through and attach the second plate 16 to a second vertebral body, and at least one cooperative interlocking portion 42 disposed thereon, wherein the second plate 16 is adapted to stabilize at least one other level of a spine; 
wherein the at least one cooperative interlocking portion 42 of the second plate 16 is configured to cooperatively engage the first plate 10 to provide a stabilizing interconnection between the first and second cervical plates (connecting 42 and 32), wherein the at least one cooperative interlocking portion 42 has a plurality of teeth to engage a plurality of teeth 32 on the first plate 10 allowing the first plate 10 to engage the second plate 16 in a plurality of discrete positions; 
wherein the at least one cooperative interlocking portion 42 is configured such that the formation of the interconnection with 32 would not require that the first plate 10 to be partially or wholly disengaged from the first vertebral body (since 16’s formations 42 are oriented in the bone facing direction; and 10’s formations 32 are opposite the bone facing direction, 16 can be set on top of 10 even after 10 is already attached to the bone).
There is no reason that the Borges plates cannot be attached to properly sized and shaped portions of cervical bones. 
Claims 1 and 10 are considered substantially identical, and covered by the same features of Borges. The additional limitations in claim 10 are also covered by Borges, as follows: 
Due to the groove configuration of 26, the system is considered configured to resist relative lateral movement of the plates. 
Regarding claim 3 and 12, the first plate 10 further comprises a groove 26 at its central longitudinal axis disposed such that at least a portion of the cooperative interlocking portion 42 is positioned within said groove 26 when the first and second plates 10/16 are engaged.
Regarding claim 4 and 13, the first plate 10 is capable of overlapping at least two (properly sized and shaped) vertebral bodies.
Regarding claim 5 and 14, the first plate 10 has a body that is a single unitary piece, and wherein the second plate 16 has a body such that the body of 16 and cooperative interlocking portion 42 form a separate single unitary piece (separate from 10).
Regarding claim 6 and 15, the stabilizing interconnection at 32/42 between the first and second plates 10/16 is capable of spanning a properly sized and shaped disc space between at least two vertebral bodies, thereby stabilizing at least one level of the spine.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 8, 16 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borges in view of Morris et al. (US 2005/0107795 A1).
Regarding claims 7, 8, 16 and 17, Borges has taught the limitations of claims 1 and 10, but has not taught inclusion of a third plate and additional interlocking portions as claimed. 
Morris has taught interconnecting bone plates including one or more projections and interlocking structures ([0038], fig. 3).  
It would have been obvious to one with ordinary skill in the art at the time of the invention to add additional interlocking structures in the form of 32 on the Borges device (in a second direction) and include additional interlocking plates 16 with formation 42 thereon for interacting therewith, based on the teaching of duplication of parts in the Morris reference.  One would have done so in order to permit “creat[ion of] a bone fixation plate having a desired width and/or desired length for securing multiple vertebrae and/or bone elements in relation to each other.” (Morris, [0038]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799